                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION

IN RE: BOSTON SCIENTIFIC CORP.
       PELVIC REPAIR SYSTEM                                            MDL NO. 2326
       PRODUCTS LIABILITY LITIGATION

THIS DOCUMENT RELATES TO
Guffey, et al. v. Boston Scientific Corporation, et al.                        2:13-cv-31286

                       MEMORANDUM OPINION AND ORDER

       On December 9, 2019, the court ordered that plaintiffs’ and defendant’s counsel in this

case appear for a Status Conference on January 31, 2020. [ECF No. 25]. At the Status Conference

on January 31, 2020, plaintiffs’ counsel did not appear as required by my Order. As a result, the

court entered a Show Cause Order on January 31, 2020, directing that plaintiffs show cause on or

before February 14, 2020, why their case should not be dismissed with prejudice pursuant to Rules

16(f) and 37(b)(2)(A)(v) of the Federal Rules of Civil Procedure. [ECF No. 26]. Plaintiff have not

respond to the Show Cause Order as directed.


       The court ORDERS, pursuant to Rules 16 and 37 of the Federal Rules of Civil Procedure

and after weighing the factors identified in Wilson v. Volkswagen of Am., Inc., 561 F.2d 494, 503-

06 (4th Cir. 1977), that this case is dismissed with prejudice and stricken from the docket for failure

to attend the Status Conference and for failure to show cause.


       The court DIRECTS the Clerk to send a copy of this order to counsel of record.


                                               ENTER:          February 18, 2020
